Title: To Thomas Jefferson from William Stephens Smith, 3 December 1787
From: Smith, William Stephens
To: Jefferson, Thomas



Dear Sir
London Decr. 3d. 1787

I have been honoured by the receipt of your Letter of the 13th. ulto. and notice the alarm of your patriotic spirit, on the subject of the newly proposed project, of a fœdral Constitution. I have read it frequently and with great attention, and tho’ I am a great friend to fœdral Men and fœdral measures, and am decidedly of opinion, that some alterations were necessary, still on the plan proposed, I look with an anxious mind, and “trembling can’t enjoy.” Perhaps a three years absence from my Country has disqualified me, from being competent to decide on the question. I have a great Confidence in the Members of the Convention both as it relates to their Patriotism and abilities, and am willing to believe, that considering the stage of Society, the General Manners of our people, and the deranged state of our foreign and domestic affairs, it was necessary to fix a greater coercive power somewhere, and even to entrust it to the hands of an Individual, giving at the same time deliberative assemblies proper powers to check and even to controul, by the withholding supplies of Cash &c. But tho’ I think it essential to the welfare and tranquility of a state, that Government should Correspond with the existing manners of the people, still for myself, I feel a great diffidence in deciding whether in the present case, there may not be an attempt to make too rapid advances on the theatre of Government; for I ever hold it a duty due to the Governed, to check as much as possible the advances and pressure which they are constantly making, and that the address and ingenuity of Government attached to the happiness of the people, should be exercised, to keep them (as long as their manners will in any degree admit of it,) within those pales where pomp, luxury, and dissipation are not countenanced and nourished. These I believe to be generally nourished, where Government is committed to the Hands of a few; the human Mind under those Circumstances, is apt to be inflated with pride, disposed to keep up what they call the dignity of their Station and instead of nourishing a superior degree of benevolence and attention to those who placed them there, they feel themselves on the high Horse  of power and expect every knee to bend to their station. I should grieve for my Country, if in any degree, the engines of power should be permitted to move to the injury of the rights and Liberties of the people, properly defined and well founded.
I should have been much better pleased if the President was furnished with a Constitutional Council; as he is not, I am rather apprehensive he will seldom return bills to the two Legislative branches with his objections and reasons, and I agree with you, that in time our Country may experience inconvenience, from too successful a Court being paid by a foreign power to that Individual and a Stadtholderian Scene be exhibited in America. But with respect to our experiencing inconvenience in his election, similar to those of Poland, with submission, I would observe the meeting will not be general, nor on the plains of Monmouth, but in 13 different places on the same day and there by ballot and not “viva voce,” so that, it may be perfectly a silent transaction as it relates to the respective states. But when those votes are transmitted to the senate and house of Representatives, if there should not be a decided majority in favor of some one, disagreement and inconveniences may arise, and they may quarrel and fight for the fœdral Chair. But the point which to my mind is charged with the most hazard and inconvenience for the present day is the 8th. section of the first article particularizing the powers of Congress. God knows where it will end. If it was not for the fifth article I should dread it’s establishment. And considering the situation of our Country and Government I shudder at its rejection, for if a great deal of pains is not taken to preserve the temper of the people, in case of giving existance to public objections, tumult and Confusion will ensue. I hope the subject will have a fair and candid investigation, and that the men of sense and Influence in our Country will take pains to instruct the public mind, and lead them to give their voices for those establishments, which are necessary for the dignity of their Governments but not inconsistant with their own dignity as a free and enlightened people. It is to this reserve in our leading men, that I lay a very large proportion of the real and immaginary inconveniences we have hitherto experienced. I believe that the people at large only wish to be informed and taught what is right and most likely to promote their happiness and they will pursue it. But when the best informed men in a Country will be totally silent and give the people up to guidance of their passions, headed by disorderly and vicious characters, and not even attempt to inform them of their errors—what in the  name of Heaven can be expected—nothing Short of Shouting justice out of Countenance, giving a currency to injury and oppression, and treating with derision the most solemn national Compacts. These horrid scenes have been acted since the war in several parts of our Country. I speak decidedly, relative to my Native State, and entirely owing to that shamefull, nay criminal silence in those men who ought to put themselves forward, to instruct some and awe others by the wisdom of their observations, the weight and integrity of their Conduct. But they did not chuse to risk their popularity, or wished the people to force them into such establishments as would make the distance greater between them. But I will not despair. I will hope for the best and if necessary dare fight against the establishment of the worst.—Inclosed is the account Current between us submitted to your perusal and correction. Paine will tell you how he has scalded himself here by a Pamphlet. Johnne Bull is very wrath. I send it enclosed. And wishing you health and happiness and annexing Mrs. Smith’s Compliments, remain your obliged friend &c.,

W. S. Smith

